20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 1 of
                                         7



                        THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

In re:                                 § Chapter 11
KRISJENN RANCH, LLC                    §
Debtor                                 § Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE             §
ROW as successors in interest to       §
BLACKDUCK PROPERTIES, LLC,             §
Plaintiffs                             §
                                       §
v.                                     §
                                       §
DMA PROPERTIES, INC., and              §
LONGBRANCH ENERGY, LP,                 §    Adversary No. 20-05027
Defendants                             §
_________________________________________________________________________
DMA PROPERTIES, INC                    §
Cross-Plaintiff/Third Party Plaintiff  §
v.                                     §
KRISJENN RANCH, LLC,                   §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE ROW,        §    Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,            §
LARRY WRIGHT, and JOHN TERRILL         §
Cross-Defendants/Third-Party           §
Defendants

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
      TO BLACK DUCK PROPERTIES, LLC’S DESIGNATION OF ITEMS FOR
             APPELLATE RECORD AND STATEMENT OF ISSUES

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively



  Appellants’ Designations of Items and Statement of Issues                         1
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 2 of
                                         7



  the “Appellants”) and submit this Designation of Items for Appellate Record pursuant to Rule

  8009 of the Federal Rules of Bankruptcy Procedure and would respectfully request that the Clerk

  forward the items listed herein to the District Court appeal record.

  Appellants reserve the right to supplement.

  Appellants designate the items listed below.

     Filing
                 Designation #      Docket #                    Docket Text
     Date
                                        1        Adversary case 20-05027. Original
                                                 Complaint Requesting Declaratory
    5/1/2020                                     Judgment
    5/5/2020                            3        Amended Complaint
    6/1/2020                            5        Answer to Complaint
                                        6        Counterclaim against Krisjenn Ranch, LLC,
                                                 Krisjenn Ranch, LLC, Series Uvalde Ranch,
                                                 Krisjenn Ranch, LLC, Series Pipeline Row,
                                                 Third-Party Complaint against John Terrill,
                                                 Black Duck Properties, LLC, Larry Wright
    6/1/2020                                     (Attachments: # 1 Exhibits) (Krist, Austin)
                                       14        Counterclaim against Krisjenn Ranch, LLC,
                                                 Krisjenn Ranch, LLC, Series Uvalde Ranch,
                                                 Krisjenn Ranch, LLC, Series Pipeline Row,
                                                 Third-Party Complaint against John Terrill,
   6/12/2020                                     Larry Wright (Krist, Austin)
   6/29/2020                           20        Answer to Counterclaim
                                       21        Answer and Affirmative Defenses to Frank
                                                 Daniel Moore's Counterclaims and Third-
    7/6/2020                                     Party Claims
                                       39        Third-Party Defendant Larry Wright's
                                                 Answer and Affirmative Defenses to Third-
                                                 Party Plaintiff DMA Properties, INC.'S
   8/14/2020                                     Third-Party Claims
                                       40        Third-Party Defendant Larry Wright's
                                                 Answers and Affirmative Defenses to Frank
   8/14/2020                                     Daniel Moore's Third-Party Claims
                                       41        Motion for Partial Summary Judgment on
                                                 DMA's Ownership Interest in the Bigfoot
   8/14/2020                                     Note Payments
                                       60        Answer And Affirmative Defenses To
                                                 Frank Daniel Moore’s Counterclaims And
    9/9/2020                                     Third-Party Claims


  Appellants’ Designations of Items and Statement of Issues                                    2
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 3 of
                                         7



                                     61       First Amended Answer and Affirmative
                                              Defenses To Third Party Plaintiff DMA
    9/9/2020                                  Properties, Inc.’s Complaint
   10/6/2020                         89       Response
                                     90       Supplement To Krisjenn Ranch, LLC
                                              Krisjenn Ranch, LLC-Series Uvalde Ranch,
                                              And Krisjenn Ranch, LLC Series Pipeline
                                              Row, As Successors in Interest To Black
                                              Duck Properties, LLC s Response To DMA
                                              Properties, Inc.’s Motion For Partial
                                              Summary Judgment On DMAs Ownership
   10/7/2020                                  Interest In The Bigfoot Note Payments
                                     93       Reply for Third Pty Plaintiffs DMA
   10/12/2020                                 Properties, Inc., Frank Daniel Moore
   10/12/2020                         95      Objection
                                     110      Order regarding (related
                                              document(s): 41 Motion for Partial
                                              Summary Judgment on DMA's Ownership
   10/21/2020                                 Interest in the Bigfoot Note Payments
                                     122      Second Amended Answer and Affirmative
                                              Defenses to Third Party Plaintiff DMA
                                              Properties, Inc.s Amended Counterclaims
   10/28/2020                                 and Third Party Complaint
                                     123      Second Amended Answer and Affirmative
                                              Defenses to Frank Daniel Moores Amended
   10/28/2020                                 Counterclaims and Third-Party Claims
    11/2/2020                        138      Second Amended Adversary Complaint
                                     139      Counterclaims and Third Party Claims for
   11/3/2020                                  Defendant Longbranch Energy, LP
   11/3/2020                         141      Second Amended Complaint for Plaintiff
                                     162      Larry Wright's Answer & Affirmative
                                              Defenses to Third Party Plaintiff
                                              Longbranch Energy, LP's Third-Party
   11/17/2020                                 Claims
                                     163      Answer And Affirmative Defenses To Third
                                              Party Plaintiff Longbranch Energy, LP’s
   11/18/2020                                 Counterclaims And Third-Party Claims.
                                     172      Amended Counterclaims and Third-Party
                                              Claims for Third Pty Plaintif DMA
   11/30/2020                                 Properties, Inc. (Krist, Austin)
                                     173      Amended Counterclaims and Third-Party
                                              Claims for Third Pty Plaintif Frank Daniel
   11/30/2020                                 Moore (Krist, Austin)
                                     186      Debtors' Third Answer to Moore's Amended
   12/14/2020                                 Counterclaims and Third-Party Complaint


  Appellants’ Designations of Items and Statement of Issues                                3
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 4 of
                                         7



                                     187      Debtors' Third Answer to DMA Properties,
                                              Inc.'s Amended Counterclaims and Third-
   12/14/2020                                 Party Complaint
                                     188      3rd Party Defendant Larry Wright's 2nd
                                              Amended Answer and Affirmative Defenses
                                              to DMA Properties, Inc.'s Amended Third-
   12/14/2020                                 Party Claims
                                     189      Third-Party Defendant Larry Wright's 2nd
                                              Amended Answer and Affirmative Defenses
                                              to Frank Daniel Moore's Amended Third-
   12/14/2020                                 Party Claims
   12/23/2020                        197      Answer for Defendant DMA Properties, Inc
                                     198      Answer for Defendant Longbranch Energy,
   12/23/2020                                 LP.
                                     201      Response for Defendants DMA Properties,
                                              Inc., Longbranch Energy, LP, Third Pty
    1/4/2021                                  Plaintiff Frank Daniel Moore.
                                     205      Proposed Findings of Fact and Conclusions
                                              of Law for Third Pty Plaintiffs DMA
                                              Properties, Inc., Frank Daniel Moore,
    1/4/2021                                  Defendant Longbranch Energy, LP
                                     209      Amended Deposition Designations for
                                              Defendants DMA Properties, Inc.,
                                              Longbranch Energy, LP, Third Pty Plaintiff
    1/6/2021                                  Frank Daniel Moore
                                     217      KrisJenn Ranch, LLC, KrisJenn Ranch,
                                              LLC-Series Pipeline ROW, KrisJenn
                                              Ranch, LLC-Series Uvalde Ranch and Larry
                                              Wright's Proposed Findings of Fact and
    1/8/2021                                  Conclusions of Law
                                     221      Deposition Designations from Deposition of
                                              Adam McLeod for Third Pty Plaintiffs
                                              DMA Properties, Inc., Frank Daniel Moore,
   1/15/2021                                  Defendant Longbranch Energy, LP
                                     222      Deposition Designations from Deposition of
                                              Larry Wright in his capacity as Corporate
                                              Representative of KrisJenn Ranch, LLC for
                                              Third Pty Plaintiffs DMA Properties, Inc.,
                                              Frank Daniel Moore, Defendant
   1/15/2021                                  Longbranch Energy, LP
    2/9/2021                         226      Transcript regarding Hearing Held 1/12/21
    2/9/2021                         227      Transcript regarding Hearing Held 1/13/21
   2/10/2021                         228      Transcript regarding Hearing Held 1/21/21
   2/11/2021                         229      Transcript regarding Hearing Held 1/15/21
   3/24/2021                         236      Judge's Opinion


  Appellants’ Designations of Items and Statement of Issues                                4
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 5 of
                                         7



   3/24/2021                         237      Final Judgment
                                     240      DMA Properties Motion for Attorneys' Fees
    4/7/2021                                  and Motion to Amend Judgment
                                     251      Joint Response in Opposition to Motion for
                                              Attorneys’ Fees and Motion to Amend
   4/21/2021                                  Judgment
    6/1/2021                         258      Transcript regarding Hearing Held 2/11/21
                                     267      Order Granting in Part, Denying in Part
                                              DMA Properties’ Motion for Attorneys’
    8/6/2021                                  Fees and Motion to Amend Judgment

         Appellants hereby identify the following issues:

     1. Whether the Bankruptcy Court erred in granting Summary Judgment that: (1) DMA

         Properties, Inc. has a 50% direct ownership interest in the Bigfoot promissory note

         payments; (2) Black Duck could not pledge the promissory note; and (3) KrisJenn Ranch

         were estopped from asserting KrisJenn Ranch had any interest in DMA’s portion of the

         note payments. (Dkts. 41, 110).

     2. Whether the Bankruptcy Court erred in granting a Declaratory Judgment in favor of DMA

         that, under the terms of the Email Agreement and Harris SWD Agreement, DMA has an

         ownership interest in 50% of the Bigfoot Note payments. (Dkts. 236, 237).

     3. Whether the Bankruptcy Court erred in denying Appellants claims against DMA and

         Longbranch for Tortious interference with the TCRG Purchase Agreement. (Dkt. 236).

     4. Whether the Bankruptcy Court erred in granting, in part, DMA’s motion for Attorney’s

         Fees. (Dkts. 240, 267).




  Appellants’ Designations of Items and Statement of Issues                                5
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 6 of
                                         7



                                                   Respectfully submitted,

                                                   CJ MULLER & ASSOCIATES, PLLC

                                               By: /s/ John Muller
                                                   C. John Muller IV
                                                   State Bar No. 24070306
                                                   john.muller@cjma.law
                                                   Ezekiel J. Perez
                                                   State Bar No. 24096782
                                                   zeke.perez@cjma.law
                                                   111 W. Sunset Rd.
                                                   San Antonio, TX 78209
                                                   Telephone: 210-664-5000
                                                   Facsimile: 210-899-1933

                                                   ATTORNEYS FOR APPELLANTS




  Appellants’ Designations of Items and Statement of Issues                       6
20-05027-rbk Doc#279 Filed 08/26/21 Entered 08/26/21 16:00:25 Main Document Pg 7 of
                                         7



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 26th of August 2021:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    lwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 William Germany
  512-399-3150                                        Bayne, Snell, & Krause
  512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
  chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                      F- (210) 824-3937
  Timothy Cleveland                                   wgermany@bskaw.net
  CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
  512-689-8698                                        TRUSTEE
  tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
  Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
                                                      United States Trustee


                                                       /s/ John Muller
                                                      C. John Muller IV




  Appellants’ Designations of Items and Statement of Issues                                7
